Case 13-32765-KRH        Doc 46     Filed 03/13/20 Entered 03/13/20 14:32:29             Desc Main
                                   Document      Page 1 of 5



                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division
IN RE:                                                              Case No.:13-32765
      Shawn Edward Donahue                                          Chapter 7
       Sandra LaRussa Donahue                Debtors.

       AMENDED MOTION TO AVOID JUDICIAL LIENS OF VIRGINIA
  COMMONWEALTH BANK, BANK OF LANCASTER, EVB BANK, AMERICAN
EXPRESS BANK FSBAND YELLOW BOOK SALES AND DISTRIBUTION COMPANY,
     INC. ON REAL PROPERTY AND NOTICE OF MOTION AND HEARING

       COME NOW the debtors, by counsel, and moves pursuant to 11 U.S.C. Section 522(f) to

avoid the judicial liens of Virginia Commonwealth Bank, Bank of Lancaster, EVB Bank,

American Express Bank, FSB and Yellow Book Sales and Distribution Company, Inc. In support

of this Motion, debtors state as follows:

       1.      This Court has jurisdiction over this proceeding under 28 U.S.C. Sections 1334

and 157. This is a core proceeding.

       2.      On May 17, 2013, the debtors filed a voluntary petition for relief under Chapter 7

of Title 11 of the United States Bankruptcy Code and obtained a chapter 7 discharge.

       3.      Debtors are the owners of real estate located at 37 East Church Street,

Kilmarnock, Virginia 22482 (the Debtor’s Residence).

       4.      At the time of the filing of their chapter 7 case in May of 2013, the debtors’

bankruptcy petition listed the real estate as having a value of $275,000.00.

Paul McCourt Curley, Esquire VSB No. 43974
SIX EAST LAW GROUP –
CURLEY LAW FIRM, PLLC
6 East Broad Street
Richmond, Virginia 23219
Telephone: 804-355-8273
E-Mail: paul.curley@sixeastlaw.com
 Co-Counsel for the Debtors
Case 13-32765-KRH         Doc 46     Filed 03/13/20 Entered 03/13/20 14:32:29          Desc Main
                                    Document      Page 2 of 5



       5.      The Debtor’s Residence is encumbered by a first mortgage owned by BAC Home

Loan Services (the first mortgage), with an approximate payoff amount of $335,899.00 as of the

date of the filing of the chapter 7 bankruptcy petition.

       6.      Yellow Book Sales and Distribution Company, Inc., obtained a pre-petition

judgment against the debtors in the amount of $8,723.51. An abstract of the judgment was

recorded in the Clerk’s Office of the Lancaster County Circuit Court as Instrument #110000298.

Said recordation created a second lien on the debtor’s residence.

       7.      American Express Bank FSB obtained a pre-petition judgment against the

debtors in the amount of $20,064.84, recorded as Instrument # 110000344, thereby creating a

third lien of the debtors’ residence.

       8.      EVB Bank obtained a pre-petition judgment against the debtors in the amount of

$284,154.70, recorded as Instrument #120000209, thereby creating a fourth lien on the debtors’

residence.

       9.      Bank of Lancaster obtained a pre-petition judgment against the debtors in the

amount of $65,588.17, recorded as Instrument #120000390, thereby creating a fifth lien on the

debtors’ residence.

       10.     Bank of Lancaster obtained an additional pre-petition judgment against the

debtors in the amount of $129,457.62, recorded at Instrument # 120000391, thereby creating a

sixth lien on debtors’ residence.

       11.     Virginia Commonwealth Bank obtained a pre-petition judgment against the

debtors in the amount of $1,497,995.20, recorded at Instrument # 120000483, thereby creating a

seventh lien on the debtors’ residence.

       12.     Accordingly, because the value of debtors’ residence as of the time that the
Case 13-32765-KRH        Doc 46     Filed 03/13/20 Entered 03/13/20 14:32:29            Desc Main
                                   Document      Page 3 of 5



chapter 7 bankruptcy petition was filed was $275,000.00, while the total amounts of the first

mortgage equaled roughly $335,899.00 at the time that the debtors filed for chapter 7 relief, the

judicial liens of Virginia Commonwealth Bank, Bank of Lancaster, EVB Bank, American

Express Bank and Yellow Book Sales and Distribution Company, Inc are completely avoidable

under 11 U.S.C. Section 522(f).

       WHEREFORE, Debtors respectfully request that the Court enter an Order avoiding in

their entirety, the judicial liens of Virginia Commonwealth Bank, Bank of Lancaster, EVB Bank,

American Express Bank and Yellow Book Sales and Distribution Company, Inc against the

Debtors’ Residence.


                                                     SHAWN EDWARD DONAHUE and
                                                     SANDRA LARUSSA DONAHUE,


                                                     By:    /s/ Paul McCourt Curley
                                                                  Counsel


Paul McCourt Curley, Esq. VSB No. 43794
SIX EAST LAW GROUP –
CURLEY LAW FIRM, PLLC
6 East Broad Street
Richmond, Virginia 23219
Telephone: (804) 355-8273
E-Mail: paul.curley@sixeastlaw.com
www.sixeastlaw.com
 Co-Counsel for the Debtors
  Case 13-32765-KRH          Doc 46    Filed 03/13/20 Entered 03/13/20 14:32:29             Desc Main
                                      Document      Page 4 of 5

                               NOTICE OF MOTION AND HEARING

        The Debtors, by counsel, have filed the foregoing motion with the court to avoid certain pre-
petition judicial liens pursuant to 11 U.S.C. Section 522(f).
                                                    .
        Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

       If you do not want the court to grant the relief sought in the motion, or if you want the court to
consider your views on the motion, then on or before April 8, 2020, you or your attorney must:

       •       File with the court, at the address shown below, a written response pursuant to Local
               Bankruptcy Rule 9013-1(H) and Local Bankruptcy Rule 2004-1(B). You must mail or
               otherwise file your response early enough so the Court will receive it on or before the
               date stated above.

                       Clerk of the Court
                       United States Bankruptcy Court
                       701 East Broad Street, Suite 4000
                       Richmond, Virginia 23219

       •       You must also serve your written response on counsel for the Movant at the
               address shown below. You must serve the written response early enough so that such
               counsel will receive it on or before the date stated above.

                       Paul McCourt Curley, Esquire
                       SIX EAST LAW GROUP –
                       CURLEY LAW FIRM, PLLC
                       6 East Broad Street
                       Richmond, Virginia 23219

       •       Attend a hearing in the United States Bankruptcy Court for the Eastern District of
               Virginia, 701 East Broad Street, Room 5000, on April 15, 2020 at 12:00 p.m. If no
               timely response has been filed opposing the relief requested, the court may grant
               relief without holding a hearing.

         If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief.

Date: March 13, 2020
                                                     /s/ Paul McCourt Curley
                                              Paul McCourt Curley, Esq. VSB No. 43794
                                              SIX EAST LAW GROUP
                                              6 East Broad Street
                                              Richmond, Virginia 23219
                                              Telephone: (804) 355-8273
                                              E-Mail: paul.curley@sixeastlaw.com
  Case 13-32765-KRH         Doc 46     Filed 03/13/20 Entered 03/13/20 14:32:29           Desc Main
                                      Document      Page 5 of 5




                                   CERTIFICATE OF SERVICE

       I, Paul McCourt Curley, on this 13th day of March 2020, hereby certify that I served, by certified
mail, postage prepaid, and electronic means, a copy of the foregoing upon all necessary parties as
follows:

Sonabank, fka, EVB
RA: Kimberly Lipscomb
9606 Atlee Commons Drive
Ashland, VA 23005

American Express Centurion Bank, fka, American Express Bank
Attn: Robert Garinger, CEO/President
4315 South 2700 West
Salt Lake City, UT 84184

Virginia Commonwealth Bank
RA: John C. Hodges
678 Rappahannock Drive
P.O. Box 5
White Stone, VA 22578

Virginia Commonwealth Bank, fka, Bank of Lancaster
RA: John C. Hodges
678 Rappahannock Drive
P.O. Box 5
White Stone, VA 22578

HIBU, Inc., formerly known as,
Yellow Book Sales and Distribution Co., Inc.
RA: CT Corporation System
4701 Cox Road, Suite 285
Glen Allen, Virginia 23060-6808



                                                           /s/ Paul McCourt Curley
